COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-104-CV
  
  
FARHIA GOHE                                                                       APPELLANT
  
V.
  
MAYFIELD 
PARK APARTMENTS                                                APPELLEE
 
 
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
October 7, 2004, we notified appellant that her brief was deficient under rule 
9.4 (h) and subsections (a), (b), (c), (d), (e), (f), (h), and (j) of rule 38.1 
of the Texas Rules of Appellate Procedure.  At that time, we gave appellant 
until October 22, 2004 to file an amended brief that complied with the above 
rules.  We noted that her failure to do so could result in dismissal of the 
appeal.  Appellant later filed two motions seeking more time to file her 
amended brief.  We granted both motions, extending the due date to January 
3, 2005.  As of this date, no amended brief has been filed. We therefore 
dismiss the appeal for want of prosecution.  See TEX. R. APP. 
P. 38.8(a), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
February 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.